DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moussallem (US 20160312369 A1) as submitted on Applicant's Information Disclosure Statement on 16 June 2020.
In regards to claim(s) 17, Moussallem discloses configuring a variable controllable power circuit (controls the power consumption; [34]), operating an electrolytic cell ([34]) comprising an anode and a cathode (Fig. 1; claim 16) coupled to the circuit, operating the cell configured to operate in different operational states at two potential differences (claim 23), a power circuit controller ([34]; claims 16 and 23; necessarily present to perform the operations) wherein a production state is associated with a first non-zero difference (second cell voltage; claim 23) in which a product of interest is produced (chlorine and hydrogen; claim 23) and an idle state associated with a second non-zero difference (first cell voltage; claim 23) wherein there is insufficient power for hydrogen production (claim 23), and configuring the system to return to a production state (claim 23).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5-15, 18-20 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moussallem in view of Arai (US 20160194769 A1) and in further view of Pedersen (US 20150329980 A1).
In regards to claim(s) 5 and 18-19, Moussallem discloses a variable controllable power circuit (controls the power consumption; [34]), an electrolytic cell ([34]) comprising an anode and a cathode (Fig. 1; claim 16) coupled to the circuit, the cell configured to operate in different operational states at two potential differences (claim 23), a power circuit controller ([34]; claims 16 and 23; necessarily present to perform the operations) wherein a production state is associated with a first non-zero difference (second cell voltage; claim 23) in which a product of interest is produced (chlorine and hydrogen; claim 23) and an idle state associated with a second non-zero difference (first cell voltage; claim 23) wherein there is insufficient power for hydrogen production (claim 23).
However, Moussallem does not explicitly disclose wherein the monitoring and control subsystem is configured to maintain a predefined set of production process conditions for the electrolytic cell while the electrolytic cell is operating in the production state and while the electrolytic cell is operating in the idle state, the predefined set of production process conditions comprising a predefined operating temperature range.
Arai pertains to a chlor-alkali electrolyzer ([27]) and is therefore in the same field of endeavor as Moussallem.  Arai discloses it is desirable to have lower electrolyte temperatures in the electrolyzer ([29]-[30], [40]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Moussallem with Arai’s lower electrolyte temperature in order to reduce the reverse currents thus improving the safety of the system and the durability of the system, i.e. the electrodes (Arai, [5], [40]).
However, Moussallem in view of Arai does not explicitly disclose that the controller actively maintains the temperature in a predefined operating temperature range.
Pedersen pertains to electrolyzers systems (abstract) and is therefore in the same field of endeavor as Moussallem and Arai.  Pedersen discloses monitoring failure situations and applying protective voltages in predefined temperature ranges (claims 1, 4 and 10).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Moussallem in 
In regards to claim(s) 6, Moussallem discloses two or more tanks ([22];1, 2; Fig. 1) supplied with feedstocks (sodium chloride solution via 17 and NaOH solution via 15; Fig. 1; [22]) and an ion conduction path (3; [22]; Fig. 1).
In regards to claim(s) 7-8 and 23-24, Moussallem discloses the system comprising a plurality of electrolytic cells that are both individually and collectively controllable (operation of the device with variability of the proportion of electrolysis cells in which hydrogen is generated; [20]).
In regards to claim(s) 9-10, Moussallem discloses a non-schedulable power source (renewable energy type; [2]) and also controllable to select a power source for applying the given potential difference from two or more power sources (generating capacity is covered by other power plants or regenerative electricity-generating devices; [2]-[3]).
In regards to claim(s) 11, Moussallem discloses taking measurement of current-voltage curves for the two modes of operations and thus necessarily has a current sensor ([28]).
In regards to claim(s) 12, Moussallem does not explicitly disclose a recirculation loop.
Arai discloses recirculation of both the anolyte and the catholyte ([27]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Moussallem with Arai’s recirculation because such would reduce the amount of raw materials (fresh feeds) used in the process and would yield predictable results for such a modification.  See MPEP 2141 III (A).
In regards to claim(s) 13, Moussallem discloses a second product of interest (chlorine; claim 23).
In regards to claim(s) 14, Moussallem discloses a plurality of production states based upon the selection of operation based upon the measurement obtained in a current-voltage curve ([28]; different voltages create difference amounts).
In regards to claim(s) 15, Moussallem discloses a plurality of products of interest (H2 and chlorine) and the relative amounts are dependent on the one of the production states ([28]; different voltages create difference amounts; and, difference products produced when at low voltage or high voltage in individual cells; claim 23).
In regards to claim(s) 20, Pedersen discloses the temperature control is achieved by control of heaters ([9]).
In regards to claim(s) 22, Moussallem does not explicitly disclose a predefined concentration range.
Arai discloses a predefined concentration range ([14]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Moussallem with Arai’s predefined concentration range because Arai teaches such allows for reduction of electromotive force to generate a reverse current (Arai, [14]).
s 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moussallem in view of Arai, in further view of Pedersen and Smedley (US 20040137291 A1) as submitted on Applicant's Information Disclosure Statement on 16 June 2020.
In regards to claim(s) 16, Moussallem does not explicitly disclose a predefined concentration range.
Arai discloses a predefined concentration range ([14]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Moussallem with Arai’s predefined concentration range because Arai teaches such allows for reduction of electromotive force to generate a reverse current (Arai, [14]).
In regards to claim(s) 16 and 21, Moussallem does not explicitly disclose a predefined pressure range for back pressure on a head gas with the cell.
Smedley pertains to electrochemical cells for power generation ([3]) and is therefore in the same field of endeavor as Moussallem and Arai.  Smedley discloses a predefined pressure range for back pressure on a head gas with the cell ([34]; [53]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Moussallem in view of Arai and Pedersen with Smedley’s pressure range because such allows proper controls when a shutdown or abnormal system conditions occur (Smedley, [53]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794